DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suguro et al. (U.S. Publication No. 2004/0266214).
Regarding claim 1, Suguro teaches a method of irradiating a substrate with light to heat the substrate, thereby forming an oxide film (see paragraph [0083]), said method comprising the steps of:
(a) putting a substrate into a chamber (paragraph [0080]);
(b) irradiating said substrate with light to heat said substrate (paragraph [0080], preheated by auxiliary heater 13, see paragraph [0035], heater 13 can be a lamp heater); and


Regarding claim 2, Suguro teaches the method according to claim 1, wherein said step (b) includes the steps of:
(b-1) irradiating said substrate with light from a continuous lighting lamp (see paragraph [0035], lamp heater); and
(b-2) irradiating said substrate with a flash of light from a flash lamp, said step (b-2) being performed after said step (b-1), wherein the supply of said oxidizing gas into said chamber starts in the course of said step (b-1) (see paragraph [0081] and [0074], flash lamp is used for second heater 36D).

Regarding claim 3, Suguro teaches the method according to claim 2, wherein said substrate is irradiated with said flash of light when the concentration of said oxidizing gas within said chamber reaches a predetermined value (see paragraph [0081], flash lamp is turned on after the gas is supplied, it is inherent that the gas would be supplied in a pre-determined amount due to the control needed over the manufacturing process).

Regarding claim 8, Suguro teaches the method according to claim 1, wherein said substrate is a silicon substrate (see paragraph [0039]), and
said oxidizing gas is a gas selected from the group consisting of oxygen, ozone, oxygen radicals, and water vapor (see paragraph [0039]).

Regarding claim 10, Suguro teaches the method according to claim 8, wherein said switching temperature is 400C or above (see paragraph [0080]).

Regarding claim 11, Suguro teaches a heat treatment apparatus for irradiating a substrate with light to heat the substrate, thereby forming an oxide film, said heat treatment apparatus comprising:
a chamber (Fig. 19, chamber 30) for receiving a substrate (see paragraph [0080]) therein;
a light irradiator (auxiliary heater 13) for irradiating said substrate with light to heat said substrate (paragraph [0080] and [0035]);
a gas supply (17a) part for supplying an oxidizing gas into said chamber (paragraph [0081]); and
a controller (paragraph [0035]) for controlling said gas supply part so as to supply said oxidizing gas into said chamber to change an atmosphere within said chamber from an inert gas atmosphere (paragraph [0080]) to an oxidizing atmosphere when the temperature of said substrate reaches a predetermined switching temperature in the course of the process of heating said substrate by irradiating said substrate with light from said light irradiator (paragraph [0080]-[0081]).

Regarding claim 12, Suguro teaches the heat treatment apparatus according to claim 11, wherein:
said light irradiator includes a continuous lighting lamp (paragraph [0035]) for irradiating said substrate with light to preheat said substrate, and
a flash lamp (paragraph [0074]) for irradiating said substrate with a flash of light after said preheating (paragraph [0081]); and
said controller controls said gas supply part so as to start the supply of said oxidizing gas into said chamber in the course of said preheating (see paragraph [0035] and [0080]-[0081]).

Regarding claim 13, Suguro teaches the heat treatment apparatus according to claim 12, wherein said flash lamp irradiates said substrate with said flash of light when the concentration of said oxidizing gas within said chamber reaches a predetermined value (see paragraph [0081], flash lamp is turned on after the gas is supplied, it is inherent that the gas would be supplied in a pre-determined amount due to the control needed over the manufacturing process).

Regarding claim 18, Suguro teaches the heat treatment apparatus according to claim 11, wherein said substrate is a silicon substrate (paragraph [0039]), and
said oxidizing gas is a gas selected from the group consisting of oxygen, ozone, oxygen radicals, and water vapor (paragraph [0039]).

Regarding claim 20, Suguro teaches the heat treatment apparatus according to claim 18, wherein said switching temperature is 400°C or above (paragraph [0080]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Yoshida et al. (U.S. Publication No. 2003/0155615).
Regarding claim 4, Suguro teaches the method according to claim 2, wherein said substrate is irradiated with said flash of light, whereby an oxide film is formed on a surface of said substrate, but does not specifically teach impurities implanted in said substrate are activated by the flash.
However, Yoshida teaches that dopant activation can occur simultaneously with thermal oxide growth (see paragraph [0040]).  It would have been obvious to a person of skill in the art at the time of the priority date that the oxide growth anneal of Suguro could have also activated dopants because this would cut down the number of manufacturing steps, increasing throughput.

Regarding claim 14, Suguro teaches the heat treatment apparatus according to claim 12, wherein said flash lamp irradiates said substrate with said flash of light, whereby an oxide film is formed on a surface of said substrate but does not specifically teach impurities implanted in said substrate are activated by the flash.
However, Yoshida teaches that dopant activation can occur simultaneously with thermal oxide growth (see paragraph [0040]).  It would have been obvious to a person of skill in the art at the time of the priority date that the oxide growth anneal of Suguro could have also activated dopants because this would cut down the number of manufacturing steps, increasing throughput.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Aoyama et al. (U.S. Publication No. 2017/0062249).
Regarding claim 5, Suguro teaches the method according to claim 1, wherein the supply of said oxidizing gas into said chamber is stopped (it is inherent that the oxygen supply would be stopped after the oxidation process is completed because the chamber would be prepared for the next wafer).
Suguro teaches that the pressure can be changed depending on the specifics of the device being formed (paragraph [0100]), but does not specifically teach pressure within said chamber is reduced after the completion of said step (b).
However, Aoyama teaches that the pressure is reduced after flash annealing (see paragraph [0116]).  It would have been obvious to a person of skill in the art at the time of the priority date that the pressure could have been reduced after the flash anneal because Aoyama teaches that this reduces the possibility of contamination in the chamber by exhausting the reactive gases (see paragraph [0117]).

Regarding claim 15, Suguro teaches the heat treatment apparatus according to claim 11, further comprising a pressure reduction part for reducing pressure within said chamber, wherein said gas supply part stops the supply of said oxidizing gas into said chamber (it is inherent that the oxygen supply would be stopped after the oxidation process is completed because the chamber would be prepared for the next wafer) but does not specifically teach said pressure reduction part reduces the pressure within said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.
Suguro teaches that the pressure can be changed depending on the specifics of the device being formed (paragraph [0100]), but does not specifically teach pressure within said chamber is reduced after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.
However, Aoyama teaches that the pressure is reduced after flash annealing (see paragraph [0116]).  It would have been obvious to a person of skill in the art at the time of the priority date that .


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Tanabe et al. (U.S. Publication No. 2001/0006853), further in view of Raaijmakers et al. (U.S. Publication No. 2002/0052124)
Regarding claim 6, Suguro teaches the method according to claim 1, but does not specifically teach wherein the supply of said oxidizing gas into said chamber is stopped and hydrogen gas is supplied into said chamber after the completion of said step (b).
However, Tanabe teaches a step of purging the chamber after oxidation (see paragraph [0297]).  It would have been obvious to a person of skill in the art at the time of the priority date that the chamber could have been purged because this is a common step to remove reactive gas from the chamber to reduce contamination of future wafers.  Further, Raaijmakers teaches that hydrogen can be used as the purge gas (see paragraph [0056]).  It would have been obvious to a person of skill in the art that the purge gas could have been hydrogen because it would have been simple substitution of one purge gas for another.

Regarding claim 16, Suguro teaches the heat treatment apparatus according to claim 11, but does not specifically teach wherein said gas supply part stops the supply of said oxidizing gas into said chamber and supplies hydrogen gas into said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.
However, Tanabe teaches a step of purging the chamber after oxidation (see paragraph [0297]).  It would have been obvious to a person of skill in the art at the time of the priority date that the .


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Tanabe.
Regarding claim 7, Suguro teaches the method according to claim 1, but does not specifically teach wherein the supply of said oxidizing gas into said chamber is stopped and argon gas or xenon gas is supplied into said chamber after the completion of said step (b).
However, Tanabe teaches a step of purging the chamber with Argon after oxidation (see paragraph [0297] and [0320]).  It would have been obvious to a person of skill in the art at the time of the priority date that the chamber could have been purged because this is a common step to remove reactive gas from the chamber to reduce contamination of future wafers.  

Regarding claim 17, Suguro teaches the heat treatment apparatus according to claim 11, but does not specifically teach wherein said gas supply part stops the supply of said oxidizing gas into said chamber and supplies argon gas or xenon gas into said chamber after the completion of the process of heating said substrate by irradiating said substrate with light from said light irradiator.
However, Tanabe teaches a step of purging the chamber with Argon after oxidation (see paragraph [0297] and [0320]).  It would have been obvious to a person of skill in the art at the time of .  


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro in view of Peidous et al. (U.S. Publication No. 2017/0372946)
Regarding claim 9, Suguro teaches the method according to claim 8, but does not specifically teach wherein said oxidizing gas is mixed with an inert gas, and the gas mixture is supplied into said chamber in said step (c).
However, Peidous teaches that an inert gas can be used as a carrier gas when supplying oxidizing gas (paragraph [0050]).  It would have been obvious to a person of skill in the art at the time of the priority date that a carrier gas could have been used because this allows control over the amount of oxygen introduced to the chamber.

Regarding claim 19, Suguro teaches the heat treatment apparatus according to claim 18, but does not specifically teach wherein said gas supply part mixes said oxidizing gas with an inert gas to supply the gas mixture into said chamber.
However, Peidous teaches that an inert gas can be used as a carrier gas when supplying oxidizing gas (paragraph [0050]).  It would have been obvious to a person of skill in the art at the time of the priority date that a carrier gas could have been used because this allows control over the amount of oxygen introduced to the chamber.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816